Citation Nr: 0930291	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-37 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to 
December 1970, including combat service in the Republic of 
Vietnam, and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Indianapolis, Indiana.

This matter was previously before the Board in July 2008, at 
which time it was remanded for further development.  It is 
now returned to the Board.


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran has 
erectile dysfunction that is aggravated by his service-
connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction 
have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry. 

In the decision below, the Board grants the claim of 
entitlement to service connection for erectile dysfunction.  
The RO will be responsible for addressing any notice defect 
with respect to the rating and effective date elements when 
effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service treatment records and reports of his post-
service care.  He has also been afforded VA examinations.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.

Erectile dysfunction

The Veteran seeks entitlement to service connection for 
erectile dysfunction, to include as secondary to diabetes 
mellitus, type II.

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection may also be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value. 

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any erectile 
dysfunction during his period of active service.  Upon 
examination at separation from service in October 1970, he 
was not noted to have any genitourinary conditions including 
erectile dysfunction.  

Subsequent to service, treatment records reveal that the 
Veteran has consistently reported the onset of erectile 
dysfunction beginning in 1998.  He maintains that his 
erectile dysfunction is related to his service-connected 
diabetes mellitus.

A VA examination report dated in May 2005 shows that the 
Veteran was diagnosed with erectile dysfunction.  The 
examiner opined that it was less likely than not that the 
Veteran's erectile dysfunction was related to his diabetes 
mellitus.  The examiner reasoned that his erectile 
dysfunction predated the onset of his diabetes mellitus 
(first diagnosed in 2005) by six years.

In response, the Veteran argued that he had diabetes mellitus 
prior to the initial diagnosis.  In support of his assertion, 
he submitted several medical reports beginning in March 2000 
reflecting that his blood glucose level was measured to be 
from 107 to 111, outside the reported normal range of 110.  

The Veteran also submitted treatises which set forth that 
erectile dysfunction was very common in men with diabetes 
mellitus type II, and that the prevalence of undiagnosed 
diabetes mellitus was very high in men with erectile 
dysfunction.

A VA examination report dated in September 2008 shows that 
the Veteran was diagnosed with erectile dysfunction.  The 
examiner opined that it was less likely as not that the 
erectile dysfunction was related to diabetes mellitus.  The 
rationale provided was that the onset of the erectile 
dysfunction preceded the Veteran's diabetes mellitus.  The 
report noted that the Veteran's erectile dysfunction began in 
1998 and his diabetes mellitus had its onset in 2005.

A letter from a VA physician dated in May 2008 shows that the 
Veteran was being  treated for sexual dysfunction.  The VA 
physician indicated that the Veteran had a long standing 
history of diabetes mellitus, and that although the diabetes 
mellitus may not be the sole cause of his erectile 
dysfunction, it certainly aggravated the problem.  

The Board finds that the evidence supports the claim for 
service connection for a erectile dysfunction because the 
competent medical evidence of record establishes a link 
between the service-connected diabetes mellitus and the 
Veteran's current erectile dysfunction.  While the May 2005 
and September 2008 VA examination reports conclude that the 
Veteran's diabetes mellitus did not cause his erectile 
dysfunction, they did not establish that the diabetes 
mellitus did not aggravate the current erectile dysfunction.  
In this regard, the Board finds probative the May 2008 VA 
medical record which concludes that the service-connected 
diabetes mellitus certainly aggravates the erectile 
dysfunction.  There is no medical evidence of 
record to refute this opinion.  

While further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Therefore, resolving all reasonable doubt in favor of the 
Veteran, the Board concludes that the Veteran's currently 
erectile dysfunction is likely manifested as a result of his 
period of active service in that it is aggravated by the 
service-connected diabetes mellitus.  See Ashley, 6 Vet. App. 
at 59, citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the evidence supports the claim for service 
connection for erectile dysfunction on a secondary basis.





	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for erectile dysfunction, as secondary to 
service-connected diabetes mellitus, type II, is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


